UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F COLUMBIA

)

UNITED STATES 0F AMERICA, )
)

)

v. ) Crimioal No. 02-0007 (ESH)

s )

TERRENCE J. PRESIDENT, )
)

Del`eodant. )

 
MEMORANDUM OPINION

Before the _Court is defendant’s motion pursuant to 18 U.S.C. § 35 82(0](2) to reduce his
sentence of imprisonment from 84 months to 70 months. (Mot. to Reduce Sentence, 0ct. 2, 2012
[ECF No. 40].) 'I`he govemment opposes any reduction. (Opp. at 1, Nov. 6, 2012 [ECF No.
60].)

Under 18 U.S.C. § 3582(0)(2), the Court is authorized to reduce a tenn of imprisonment
imposed "in the case of a defendant who has been sentenced to a term of imprisonment based on
a sentencing range that has subsequently been lowered by the Sentencing Commission . . . after
considering the factors set forth in section 3553(a) to the extent that they are applicable” and "if
such a reduction is consistent with applicable policy statements issued by the Sentencing
Commission." 18 U.S.C. § 3582(0)(2).

Here, it is undisputed that defendant is eligible for a sentence modification because he is

presently serving a sentence of 84 months imprisonment based on a sentencing range of 84-105

months,' while under the current guidelines his sentencing range would be 70-8'? months.
l)efendant asks the Court to reduce his sentence to 70 months, the bottom of his new guideline
range, based on several factors: the continuing crack-cocaine disparity, his 120-month
consecutive sentence from the D.C. Superior Court, his participation in Bureau of Prisons
programs "to become more productive," and his health problems. (Mot. at 5.) The government
argues that no further reduction is appropriate because defendant’s sentence is already within the
applicable guideline range, the nature of his offense, his conduct while on release prior to his
initial sentencing and his recent disciplinary infraction for possession of a weapon. (Opp. at 6.)

Having considered the parties’ arguments, the factors set forth in § 3553(a), and § lBl .10
of the Guidelines,z the Court concludes that a reduction to 77 months is appropriate.

Accordingly, for the reasons stated above, defendant’s sentence of imprisonment will be reduced

to ?7 months.

r’sx'
ELLEN SEGAL HUVELLE
United States District`.ludge

DATE: January 14, 2013

‘The details of defendant’s conviction and first sentence reduction are set forth in an
earlier memorandum opinion and order and will not be repeated here. (See Mem. Op. & Order,

June 23,2010[1301= No. 51].)

ZThe commentary to section lBl. 10 provides that in addition to the § 3553(a) factors, the

Court "shall consider the nature and seriousness of the danger to any person or the community
that may be posed by a reduction in the defendant’s tenn of imprisonment" and "may consider
post-sentencing conduct of the defendant that occurred a&er imposition of the original term of
imprisonment" in determining ‘_‘whether a reduction is the defendant’s term of imprisonment is
warranted" and “the extent of such reduction." U.S.S.G. § lBl .l{}, Application Note l(B).

_2_